 



Exhibit 10.2
CERTEGY INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



          PAYMENT ELECTION FORM          
          This Payment Election Form will enable you to elect how you want your
Accrued Benefit under the Certegy Inc. Supplemental Executive Retirement Plan
(the “Plan”) to be paid to you. This election form must be completed and
returned to Todd Johnson no later than December 31, 2007 and will supersede and
replace any prior elections you may have made under the Plan.
          If you have questions concerning the payment arrangements under the
Plan, please contact Todd Johnson.

I.   PARTICIPANT NAME: LEE KENNEDY   II.   PAYMENT ELECTION

          Please indicate below how you want your Accrued Benefit to be paid.
Since you have already reached your Early Retirement Date, you may elect to have
your Accrued Benefit paid in a lump sum on a specified date while you are still
employed or you may elect from several alternative forms of payments if you
terminate employment before your specified in-service payment date. Please note
that this election is irrevocable and may not be changed after December 31,
2007.
          In-Service Payment Date
          x Election of In-Service Payment Date. I hereby elect to receive my
Accrued Benefit in a lump sum if I am still employed with the Company on
January 31, 2008 (insert a specific date no earlier than January 1, 2008).
Please note that the payment may be delayed by up to 15 days if necessary for
administrative reasons.
          Payment after Retirement. If I have not elected an in-service payment
date or I terminate employment prior to my selected in-service payment date, I
hereby elect to receive my Accrued Benefit in the following form commencing the
first day of the month following the date my employment terminates (subject to a
6-month delay for any amounts subject to Section 409A as provided in the Plan if
I am a “specified employee” at the time of termination):
          o Normal Form. A monthly, single life annuity if I am not married at
the time of my Retirement and a joint and 50% survivor annuity if I am married
at the time of my Retirement.
          x Lump Sum.
          o Ten Years Certain and Life Annuity Option. Monthly payments for my
life with 120 payments guaranteed.
          o Joint and Survivor Annuity. Monthly payments for my life with
payments continuing after my death to my Beneficiary in an amount equal to
(select one) o 25%, o 50%, o 75% or o 100% of the monthly payment I was
receiving before my death.

Page 1 of 2



--------------------------------------------------------------------------------



 



III.   CONSENT OF ELIGIBLE SPOUSE AND SIGNATURES

           
 
       
December 31, 2007
  /s/ LEE A. KENNEDY    
 
       
Date
  Participant’s Signature    
 
       
 
       
 
  I am the spouse of the Participant and consent to the Participant’s election
above of a form of benefit other than the normal form of a joint and survivor
annuity.
 
       
 
       
December 31, 2007
  /s/ PAMELA J. KENNEDY    
 
       
Date
  Signature of Participant’s Spouse    
 
       
 
       
Received By Company:
  /s/ TODD C. JOHNSON   December 31, 2007
 
       
 
  Signature   Date

Page 2 of 2